UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6439


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DAVID RUSSELL REYNOLDS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:08-hc-02157-BR)


Submitted:    September 18, 2009          Decided:   September 30, 2009


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Jane E. Pearce,
Assistant Federal Public Defender, Diana Pereira, Research and
Writing Specialist, Raleigh, North Carolina, for Appellant.
George E. B. Holding, United States Attorney, David T. Huband,
Special Assistant United States Attorney, Anne M. Hayes,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              David     Russell        Reynolds      appeals       the    district   court’s

order    committing        him    to     the   custody    of       the    Attorney   General

under    18    U.S.C.      §    4246     (2006).       Reynolds          asserts    that   the

district court erred in concluding that he posed a substantial

risk of danger to others as a result of his mental disorder

because       the   court        based    its       conclusion       on    conjecture      and

speculation.        We affirm.

              After a hearing, the district court found by clear and

convincing evidence that Reynolds “is presently suffering from a

mental disease or defect as a result of which his release would

create a substantial risk of bodily injury to another person or

serious damage to property of another.”                            18 U.S.C. § 4246(d).

Our thorough review of the record leads us to conclude that the

district court did not clearly err in finding that Reynolds met

this standard.        United States v. LeClair, 338 F.3d 882, 885 (8th

Cir. 2003) (stating standard of review); see United States v.

Robinson, 404 F.3d 850, 856 (4th Cir. 2005) (reviewing for clear

error court’s decision regarding defendant’s competency to stand

trial and citing United States v. Cox, 964 F.2d 1431, 1433 (4th

Cir. 1992)); see also United States v. Harvey, 532 F.3d 326,

336-37    (4th      Cir.       2008)     (stating     that     a    finding    is    clearly

erroneous “when, although there is evidence to support it, the

reviewing court on the entire evidence is left with the definite

                                                2
and     firm    conviction     that     a       mistake    has    been       committed”)

(internal quotation marks and citation omitted).

               Accordingly,    we     affirm      the     order   of     the   district

court.     We dispense with oral argument because the facts and

legal    contentions     are   adequately          presented      in   the     materials

before    the    court   and   argument         would     not   aid    the   decisional

process.

                                                                                AFFIRMED




                                            3